Order entered October 30, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00630-CV

                      DAONN JONES & ALL OCCUPANTS, Appellant

                                                V.

  ANTHONY DEMUS ESTATE OF HAWTHORNE ECHOLS (DECEASED), Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02102-C

                                            ORDER
       The reporter’s record in this case is past due. By postcard dated September 26, 2018,

2018, we notified Janet Wright, Official Court Reporter for County Court at Law No. 3, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

date, the reporter’s record has not been filed and we have not received any correspondence

regarding the reporter’s record.

       Accordingly, we ORDER Janet Wright, to file, within FIFTEEN DAYS of the date of

this order either (1) the reporter’s record; (2) written verification no hearings were recorded or

(3) written verification that appellant has not paid for or made arrangements to pay for the

reporter’s record. We notify appellant that if we receive verification she has not requested the
reporter’s record and/or has not paid for or made arrangements to pay for the reporter’s record,

we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)

       We DIRECT the Clerk to send copies of this order to:

       Honorable Sally Montgomery
       Presiding Judge
       County Court at Law No. 3

       Janet Wright
       Official Court Reporter
       County Court at Law No. 3

       All parties


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE